DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 41-46, 50-51, and 58-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al (US 20190364605).

As to claim 41 Loehr discloses a method comprising: at a terminal device, transmitting a contention free random access (CFRA) request to a network device during a random access procedure- CFRA request being equivalent to a CFRA preamble (Loehr ¶0036 ¶0037-CFRA preamble); receiving, from the network device, a random access response to the CFRA request, the random access response indicating a transport block size (TBS) granted by the network device for use in transmission (Loehr ¶00041- 1st sentence- UE may receive an UL grant within the RAR indicating a TB size); and transmitting, to the network device based on the granted TBS, a first data block with the granted TBS or a second data block to be transmitted and stored in a buffer (¶Loehr ¶0041- 2nd sentence-said generated TB contains an indication providing to the base station the information that there is data stored in Msg3 buffer). 

As to claim 42 Loehr discloses the method of claim 41, wherein the transmitting comprises: flushing the buffer for storing the second data block to be transmitted; generating the first data block with the granted TBS; and transmitting the first data block to the network device (Loehr ¶0035- last sentence- the HARQ buffer is flushed when contention resolution fails and the MAC PDU transmitted in Message 3 is stored in the Msg3 buffer). 

As to claim 43 Loehr discloses the method of claim 42, wherein the buffer comprises a message 3 (Msg3) buffer and the second data block comprises a media access control (MAC) protocol data unit (PDU) (Loehr ¶0036), and flushing the buffer comprises: determining whether the Msg3 buffer stores the MAC PDU; and in response to determining that the Msg3 buffer stores the MAC PDU, flushing the Msg3 buffer (Loehr ¶0035- last sentence-the HARQ buffer is flushed when contention resolution fails and the MAC PDU transmitted in Message 3 is stored in the Msg3 buffer).

As to claim 44 Loehr discloses the method of claim 41, wherein the transmitting comprises: in response to the granted TBS being equal to a block size of the second data block, transmitting the second data block to the network device (Loehr ¶0037- 1st sentence- if the grant provided in response
to CFRA preamble transmission is equal in size to the grant provided earlier in response to CBRA preamble transmission, the MAC PDU in Msg3 buffer can naturally be transmitted in the provided grant).

AS to claim 45 Loehr discloses a method comprising: At a terminal device (Loehr 105 of Fig. 1, 700 of Fig.7), in response to determining that contention free random access (CFRA) resources have been provided for a random access procedure, determining contention based random access (CBRA) resources available during the random access procedure; and transmitting, to a network device, a CBRA request (CBRA preamble) with the available CBRA resources during the random access procedure (Loehr ¶0036, ¶0037- 1st sentence-if the grant provided in response to CFRA preamble transmission is equal in size to the grant provided earlier in response to CBRA preamble transmission, the MAC PDU in Msg3 buffer can naturally be transmitted in the provided grant).

As to claim 46 Loehr discloses the method of claim 45, wherein determining the available CBRA resources comprises: receiving an indication of the available CBRA resources from the network device (Loehr- 255 and 260 of Fig.2,  ¶0061- 1st – 3rd sentences). 

As to claim 50 Loehr discloses a device comprising: at least one processor (Loehr 705 of Fig.7) ; and at least one memory including computer program code (Loehr 710 of Fig.7); the at least one memory and the computer program code configured to (Loehr ¶0093- last sentence), with the at least one processor, cause the device to: in response to determining that contention free random access (CFRA) resources have been provided for a random access procedure (Loehr ¶0036), determining, at a terminal device(Loehr 105 of Fig. 1, 700 of Fig.7), contention based random access (CBRA) resources available during the random access procedure; and transmit, to a network device, a CBRA request with the available CBRA resources during the random access procedure(Loehr ¶0037- 1st sentence-if the grant provided in response to CFRA preamble transmission is equal in size to the grant provided earlier in response to CBRA preamble transmission, the MAC PDU in Msg3 buffer can naturally be transmitted in the provided grant).

As to claim 51 Loehr discloses the device of claim 50, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to: receive an indication of the available CBRA resources from the network device Loehr- 255 and 260 of Fig.2,  ¶0061- 1st – 3rd sentences).

As to claim 58 Loehr discloses the device of claim 50, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to: determine whether the CFRA resources associated with Synchronization Signal Blocks (SSBs) have been explicitly provided by the network device by RRC signaling for the random access procedure (Loehr ¶0005- 1st sentence- the network is expected to allocate CFRA resources only to a subset of the beams in a cell. This can happen, e.g., during handover (“HO”), where the UE is configured with CFRA resources but at the time of Random Access resource selection, none of the SSBs having a configured CFRA resource are above the selection threshold. ¶0005- last sentence- The switch from CBRA to CFRA is only applicable to UEs in RRC connected mode. 

As to claim 59 Loehr discloses a computer program product comprising a non-transitory computer-readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the method of claim 41(Loehr ¶0021- 1st and 2nd sentences).

As to claim 60 the combined teachings of  Loehr and Bergquist disclose a computer program product comprising a non-transitory computer-readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the method of claim 45 (Loehr ¶0021- 1st and 2nd sentences).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 47-49, 52- 55, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Bergquist et al (US 20200137798).

As to claim 47 Loehr discloses the method of claim 45, however silent wherein determining the available CBRA resources comprises: determining an available group of preambles. However, in an analogous art Bergquist remedies this deficiency: (Bergquist ¶0078- 1st and 2nd sentences- grouping of preambles.....  handle grant assignment may be to use a minimum grant for CBRA). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Loehr teachings with that of Bergquist for the purpose of relating the preamble to the size of the message, and therefore of the type of message that may be sent (Bergquist ¶0078- 2nd sentence).

As to claim 48 the method of claim 47, wherein the available group of preambles comprises at least one of the: Random Access Preambles group A and Random Access Preambles group B (Bergquist ¶0078- 1st and 2nd sentences- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A... If a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B)  

As to claim 49 the combined teachings of  Loehr and Bergquist disclose the method of claim 47, wherein the CBRA request comprises a CBRA preamble selected from the available group of preambles (Loehr ¶0037- 1st and 2nd sentence- the grant provided earlier in response to CBRA preamble transmission, the MAC PDU in Msg3 buffer can naturally be transmitted in the provided grant. However, as there are two different preamble groups); Bergquist ¶0078)

As to claim 52 Loehr discloses the device of claim 50, however silent wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to: determine an available group of preambles. However in an analogous art Bergquist remedies this deficiency: (Bergquist ¶0078- 1st and 2nd sentences- grouping of preambles.....  handle grant assignment may be to use a minimum grant for CBRA). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Loehr teachings with that of Bergquist for the purpose of relating the preamble to the size of the message, and therefore of the type of message that may be sent (Bergquist ¶0078- 2nd sentence)

As to claim 53 the combined teachings of  Loehr and Bergquist disclose the device of claim 52, wherein the available group of preambles comprises at least one of the: Random Access Preambles group A and Random Access Preambles group B (Bergquist ¶0078- 1st and 2nd sentences- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A... If a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B).

As to claim 54 the combined teachings of  Loehr and Bergquist disclose the device of claim 53, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to: determine whether Random Access Preambles group B is configured; if Random Access Preambles group B is configured, determine Random Access Preambles group B as the available group of preambles; and if Random Access Preambles group B is not configured, determine Random Access Preambles group A as the available group of preambles (Bergquist ¶0078-  one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A......If the wireless device 130, e.g., a UE, wishes to transmit a Msg3 larger than the minimum grant size, it may need to use preamble group B ).
As to claim 55 the combined teachings of  Loehr and Bergquist disclose the device of claim 53, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to: determine Random Access Preambles group A as the available group of preambles (Bergquist ¶0078- one way to handle grant assignment may be to use a minimum grant for CBRA using preamble group A)   

As to claim 57 the combined teachings of  Loehr and Bergquist disclose the device of claim 52, wherein the CBRA request comprises a CBRA preamble selected from the available group of preambles (Loehr ¶0037- 1st and 2nd sentence- the grant provided earlier in response to CBRA preamble transmission, the MAC PDU in Msg3 buffer can naturally be transmitted in the provided grant. However, as there are two different preamble groups Bergquist ¶0078)).


Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abedini et al – Random Access Procedure in a Wireless Backhaul Network- US 20190116613, ¶0119- 1st and 4th sentences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462